Case 18-50489-CSS   Doc 310-1   Filed 12/19/20   Page 1 of 57




           Exhibit A
                 Case 18-50489-CSS         Doc 310-1       Filed 12/19/20       Page 2 of 57




December 4, 2020

VIA E-MAIL

Howard Zelbo, Esq.
Victor Hou, Esq.
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006-1470

Dear Messrs. Zelbo and Hou:
We respond to your inquiries of Tuesday evening as follows:

1.        We do not understand your first inquiry. This Firm is no longer representing any of Occidental
          Chemical Corporation, Occidental Petroleum Corporation, or any affiliates thereof (“Occidental”)
          in connection with In re Maxus Energy Corp., No. 1:16-bk-11501 (Bankr. D. Del.) (the
          “Bankruptcy Proceedings”). Our work for Occidental in connection with the Bankruptcy
          Proceedings commenced in July 2016 and concluded in July 2017. We note that an inclusionary
          screen was established for that matter on July 1, 2016 and that all timekeepers who billed time to
          that matter received notice of the inclusionary screen.

2.        With respect to your second inquiry, a total of 13 lawyers from our Financial Restructuring &
          Insolvency group have recorded time to the present dispute between the Maxus Liquidating Trust
          and your client since the date Ms. Boelter joined the Firm. Twelve of the thirteen received notice
          of the screen on October 1, 2020, the date Ms. Boelter joined the Firm. The thirteenth lawyer, an
          associate, did not join the Firm until mid-October and was not assigned to the matter until
          November 17, 2020. That lawyer received notice of the screen on November 17, 2020. Of the 13
          lawyers, four are partners affiliated with our New York office and nine are associates, seven of
          whom are employees of our New York office, one of whom is an employee of our Miami office
          and one of whom is an employee of our Chicago office.

3.        With respect to your third inquiry, Mr. Shore did not state on the call last week that Mr. Lauria
          had ever assisted in any respect with this Firm’s representation of the Maxus Liquidating Trust
          (nor is that the case). What Mr. Shore did say on the call was that he might have conferred briefly
          with Mr. Lauria about this Firm’s prior representation of Occidental in the Bankruptcy
          Proceedings and that we would check our records in that matter. We have now checked and, in
          fact, no time was diaried by Mr. Lauria to this Firm’s work for Occidental in the Bankruptcy
          Proceedings which, in any event, concluded in July 2017, over three years before Ms. Boelter
          joined this Firm. We trust this satisfies your inquiry.

4.        With respect to your fourth inquiry, Firm management was aware of Mr. Lauria’s and Ms.
          Boelter’s relationship long before Ms. Boelter became a candidate for partner of this Firm. We
          cannot provide a precise date on which the relationship was known to us.




 AMERICAS 105413584
                 Case 18-50489-CSS       Doc 310-1       Filed 12/19/20       Page 3 of 57

Howard Zelbo, Esq.
Victor Hou, Esq.
December 4, 2020


We note your continued reservation of rights and in return remind you that we reserve all rights ourselves,
including the right to treat your continued inquiries as an inappropriate manner of seeking discovery and
any motion you choose to bring as a tactical ploy to deprive our client of counsel of choice.


Sincerely,



Jennifer Paradise
Partner and General Counsel

T +212.819.2664
E jparadise@whitecase.com

cc:      Christopher Shore, Esq.
         Glenn Kurtz, Esq.




                                                                                                         2

 AMERICAS 105413584
Case 18-50489-CSS   Doc 310-1   Filed 12/19/20   Page 4 of 57




           Exhibit B
                 Case 18-50489-CSS     Doc 310-1     Filed 12/19/20     Page 5 of 57




October 1, 2020

John J. Kuster, Esq.
Sidley Austin LLP
787 Seventh Avenue
New York, NY 10019
(212) 839-5300
Fax: (212) 839-5599
jkuster@sidley.com

Dear Mr. Kuster,
As you are aware, Jessica Boelter joined White & Case LLP (“W&C”) as a
partner this morning. The purpose of this letter is to confirm that W&C has
taken appropriate steps to screen Ms. Boelter from its work for the Maxus
Liquidating Trust in the matters captioned Maxus Energy Corporation, Docket
No. 1:16-bk-11501 (Bankr. D. Del.) and The Maxus Liquidating Trust v. YPF
S.A. et al, Docket No. 1:18-ap-50489 (Bankr. D. Del.) and related proceedings
(collectively the “Screened Matter”). Please accept this notice pursuant to ABA
Model Rule 1.10(a)(2), which governs the Screened Matter pursuant to the
District of Delaware Local Rule 83.6(d).
The screening procedures include, but are not limited to:
•     Restricting Jessica Boelter from all electronic files in W&C’s document
management systems related to the Screened Matter;
•      Segregating hard copy files related to the Screened Matter and placing
them in a restricted location to which Jessica Boelter does not have access;
•      Instructing W&C’s personnel working on the Screened Matter not to
discuss the Screened Matter with or in the presence of Jessica Boelter;
•        Instructing W&C’s personnel working on the Screened Matter to share
files related to the Screened Matter with Jessica Boelter or otherwise permit her
access to such files;
•      Instructing Jessica Boelter that she is prohibited from discussing the
Screened Matter with anyone at W&C;




 AMERICAS 103932272
                 Case 18-50489-CSS     Doc 310-1     Filed 12/19/20      Page 6 of 57




John J. Kuster, Esq.
October 1, 2020

•       Instructing Jessica Boelter that she is prohibited from accessing any electronic or hard copy files
related to the Screened Matter and that she has been restricted from accessing those files; and
•      Ensuring that Jessica Boelter will not be apportioned any part of the fee from the Screened Matter
pursuant to ABA Model Rule 1.10(a)(2).
Jessica Boelter has acknowledged receipt of the screening instructions and agrees to follow the
instructions.
Although you are permitted to seek judicial review of this screen, we are confident that the screen meets
all required criteria under applicable ethical rules and case law. If you have any questions, please contact
me.
Very truly yours,




Jennifer Paradise
Partner and General Counsel




                                                                                                          2

 AMERICAS 103932272
Case 18-50489-CSS   Doc 310-1   Filed 12/19/20   Page 7 of 57




           Exhibit C
                 Case 18-50489-CSS        Doc 310-1       Filed 12/19/20       Page 8 of 57




October 27, 2020

VIA E-MAIL: hzelbo@cgsh.com

Howard Zelbo, Esq.
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006-1470

Re: Maxus Entergy Corp., Docket No. 1:16-bk-11501 (Bankr. D. Del.) and
    The Maxus Liquidating Trust v. YPF S.A. et al., Docket No. 1:18-ap-50489
    (Bankr. D. Del.) (together with all related negotiations and proceedings,
    “the Maxus Proceedings”)

Dear Mr. Zelbo:
          We respond to your October 14, 2020 letter as follows:

        First, we disagree with your assertion that the ABA Model Rules of
Professional Conduct do not apply here. They do.

         Second, we do not agree that any special or extraordinary circumstances exist
that would compel a court to conclude that compliance with the screening provisions
set forth in the ABA Model Rules will not provide your client with adequate
protection to ensure a fair trial proceeding. The applicability of the Model Rules’
screening procedures are not dependent on the seniority of the lawyer involved or the
type of work he or she performed. We also reject the proposition that, because Ms.
Boelter happens to be engaged to Tom Lauria, the Global Head of our Financial
Restructuring and Insolvency Practice, the screen is somehow ineffective. Ms.
Boelter has been instructed not to discuss her prior involvement in the Maxus
Proceedings with Mr. Lauria. Mr. Lauria has no day-to-day involvement in the
Maxus Proceedings. That case is just one of almost 1800 matters that he oversees as
Global Head of this practice. Given the detailed screen W&C has imposed, there is
no realistic risk that YPF’s confidences will be disclosed and certainly no claim that
such disclosure has occurred in the two years Ms. Boelter and Mr. Lauria’s
relationship has lasted. We understand YPF’s trial team from Sidley Austin LLP has
been aware of the relationship for more than a year and has not previously raised any
concerns.

        Third, we do not understand the relevance to these proceedings of our
decision not to hire a junior associate from Norton Rose who worked on the Maxus
Proceedings after your client repeatedly refused to grant a waiver to permit the
associate to join this Firm. We note in this regard that the associate you refer to was
not admitted pro hac vice in Delaware in connection with the Maxus Proceedings.




 AMERICAS 104582947
                 Case 18-50489-CSS       Doc 310-1       Filed 12/19/20      Page 9 of 57




Howard Zelbo, Esq.
October 27, 2020


         In short, as my October 1, 2020 letter makes clear, the Firm intends to fully comply with Model
Rule 1.10(a)(2). We wish to assure YPF that in accordance with our policies, any breach, inadvertent or
otherwise, of an ethical screen will be treated as a serious disciplinary offense. We have communicated
this to Ms. Boelter, and she has acknowledged it.

        Notwithstanding our strong disagreement with the assertions in your letter, we will, of course,
make ourselves available to discuss with you the steps we have taken to screen Ms. Boelter from the
lawyers representing Maxus Liquidating Trust. Please contact me with suggested dates and times if you
would like to take us up on this offer.

Very truly yours,




Jennifer Paradise
Partner and General Counsel


cc:      Mr. Victor Hou




                                                                                                           2

 AMERICAS 104582947
Case 18-50489-CSS   Doc 310-1   Filed 12/19/20   Page 10 of 57




            Exhibit D
             Case 18-50489-CSS       Doc 310-1        Filed 12/19/20   Page 11 of 57




                                          D: +1 212 225 2452
                                          hzelbo@cgsh.com

                                        October 14, 2020

Jennifer Paradise, Esq.
White & Case LLP
1221 Avenue of the Americas
New York, NY 10020-1095

       Re:     Maxus Energy Corporation, Docket No. 1:16-bk-11501 (Bankr. D. Del.) and The
               Maxus Liquidating Trust v. YPF S.A. et al, Docket No. 1:18-ap-50489 (Bankr. D.
               Del.)

Dear Ms. Paradise:

I write on behalf of our clients YPF S.A. and certain affiliated entities (collectively, “YPF”) in
response to your October 1, 2020 letter to John J. Kuster, Esq., of Sidley Austin LLP, counsel to
YPF in the above-referenced proceedings. Your letter notes that Jessica Boelter, Esq., formerly
of Sidley Austin, recently joined White & Case LLP and purports to provide notice that your
firm has implemented screening procedures pursuant to ABA Model Rule 1.10(a)(2) and District
of Delaware Local Rule 83.6(d). You assert that these procedures operate to remove any conflict
of interest arising from Ms. Boelter’s transition to your law firm.

We disagree. Although your letter cites certain Delaware Rules of Professional Conduct to
justify the use of screening procedures, YPF justifiably expected that the New York Rules of
Professional Conduct would apply to its relationship with Ms. Boelter. Specifically, the
engagement letter between YPF and Sidley Austin, which was negotiated in part by Ms. Boelter
herself, expressly provides that the rules of professional conduct and laws of the State of New
York will govern. This is consistent with the fact that YPF retained lawyers in Sidley Austin’s
New York office, most of whom, including Ms. Boelter herself, are admitted to practice in New
York, to represent it in these matters. There is no question that the screening procedures you
have described cannot, absent YPF’s consent, cleanse the conflict that Ms. Boelter and her
partners at White & Case have under New York Rule of Professional Conduct 1.10(c).
             Case 18-50489-CSS            Doc 310-1       Filed 12/19/20       Page 12 of 57




This conclusion is reinforced by White & Case’s prior conduct in this matter. Specifically, in
April 2020, in an analogous (though less egregious) circumstance, White & Case requested that
YPF formally waive, in writing, any conflict of interest arising from your firm’s hiring of a
former associate in Norton Rose’s New York office. That associate possessed far less
confidential information belonging to YPF than Ms. Boelter.

Moreover, even applying the Delaware Rules of Professional Conduct, the screen proposed by
White & Case in the specific circumstances of this case is insufficient to mitigate the
consequences of the firm’s conflict of interest, now that Ms. Boelter is one of its members. Ms.
Boelter played a key role in negotiating Sidley Austin’s engagement with YPF and was a key
architect of YPF’s legal strategy in litigating the above-referenced matter. In her role, Ms.
Boelter acquired substantial client confidences and secrets relating to this specific litigation, and
won YPF’s trust.

To YPF’s great shock, Ms. Boelter is now a partner in White & Case’s Financial Restructuring
and Insolvency Practice in New York, the very Practice that is actively prosecuting the above-
referenced litigation against YPF. Indeed, the caption in this litigation lists as counsel to plaintiff
(inter alia) White & Case partner Thomas MacWright, who is described on White & Case’s
website as a member of the Financial Restructuring and Insolvency Practice in New York, and
White & Case partner Chris Shore, who identifies the firm’s Commercial Litigation Practice and
its Financial Restructuring and Insolvency Practice in New York under his “Experience” tab.

Under these circumstances—where one of the key architects of YPF’s defense strategy is now a
partner in the law firm prosecuting this action and, indeed, in the same Practice that is working
on this action—YPF has a legitimate and serious concern that no firewall, and certainly not the
one White & Case has proposed, could adequately protect its confidential and privileged
information.1 This concern about the insufficiency of these screening procedures is only
exacerbated by the fact that, as YPF has just learned, Ms. Boelter is engaged to be married to
Thomas Lauria, the Global Head of White & Case’s Financial Restructuring and Insolvency
Practice, which further renders your proposed screen entirely inadequate to vindicate YPF’s
legitimate expectations in engaging Ms. Boelter and to protect its interests in this lawsuit.

Given the seriousness of this situation, we request that you inform us of your firm’s position in
light of the facts discussed above as promptly as possible. We would also welcome the
opportunity to discuss this matter with you.

YPF reserves all rights and remedies, including but not limited to moving to disqualify White &
Case from the above-referenced matter.




1
        See, e.g., DELAWARE RULES OF PRO. CONDUCT, r. 1.10 cmt. 6 (“Where the conditions of paragraph (c) are
met, imputation is removed, and consent to the new representation is not required. Lawyers should be aware,
however, that courts may impose more stringent obligations in ruling upon motions to disqualify a lawyer from
pending litigation.”); Enzo Life Scis., Inc. v. Adipogen Corp., No. 1:11-CV-00088-RGA, 2013 WL 6138791, at
*3−4 (D. Del. Nov. 20, 2013).
Case 18-50489-CSS   Doc 310-1     Filed 12/19/20   Page 13 of 57




                                Sincerely,



                                /s/ Howard S. Zelbo
                                Howard S. Zelbo
                                (hzelbo@cgsh.com)
                                CLEARY GOTTLIEB STEEN & HAMILTON LLP
                                One Liberty Plaza
                                New York, New York 10006
                                T: 212-225-2000
                                F: 212-225-3999
Case 18-50489-CSS   Doc 310-1   Filed 12/19/20   Page 14 of 57




            Exhibit E
Case 18-50489-CSS   Doc 310-1   Filed 12/19/20   Page 15 of 57
            Case 18-50489-CSS        Doc 310-1      Filed 12/19/20     Page 16 of 57

Jennifer Paradise, Esq., p. 2


       the method(s) by which they were sent. To the extent any White & Case personnel were
       asked to acknowledge receipt or understanding of these measures, please also provide the
       date(s) of such acknowledgement.

   3. Please explain the meaning of your assertion in your October 1 letter that Ms. Boelter is
      “[r]estrict[ed] from all electronic files in W[hite] & C[ase]’s document management
      systems related to the Screened Matter.” In particular, please describe all measures that
      prevent Ms. Boelter from accessing those files, the instructions provided to White & Case
      personnel concerning those measures, and how (as a logistical matter) and by what
      criteria (as a substantive matter) electronic files are identified as “related to the Screened
      Matter.” In addition, please provide the date on which any such restrictions were
      implemented.

   4. Please explain the meaning of your assertion in your October 1 letter that “hard copy files
      related to the Screened Matter” are “plac[ed] . . . in a restricted location to which Jessica
      Boelter does not have access.” In particular, please describe all measures that prevent
      Ms. Boelter from accessing those files, the instructions provided to White & Case
      personnel concerning those measures, and how (as a logistical matter) and by what
      criteria (as a substantive matter) hard copy files are identified as “related to the Screened
      Matter.” In addition, please provide the date on which any such restrictions were
      implemented.

   5. Please provide any and all information Ms. Boelter provided to White & Case concerning
      her representation of YPF and the nature and substance of her involvement in the above-
      referenced cases.

   6. Please provide any and all information Mr. Bojan Guzina provided to White & Case
      concerning his knowledge of any representation of YPF and the nature and substance of
      his involvement, if any, in the above-referenced cases.

   7. Please provide any and all information concerning any proposal or attempt to obtain a
      conflict waiver from YPF with respect to Ms. Boelter or Mr. Guzina joining White &
      Case.

   8. For each matter on which Ms. Boelter or Mr. Guzina has been staffed since joining White
      & Case, please identify all attorneys or staff staffed on those matters who have ever also
      been staffed on matters for:

           a. Maxus Energy Corp., the Maxus Liquidating Trust, its trustee, or any affiliate of
              the foregoing (collectively, “Maxus”), or

           b. Occidental Chemical Corp., Occidental Petroleum Corp., or any affiliate of the
              foregoing (collectively, “Occidental”).

   9. For each matter on which Ms. Boelter or Mr. Guzina has been staffed since joining White
      & Case, please identify any experts or consultants retained by White & Case or the client
      in those matters who have also been involved with Maxus or Occidental matters.
            Case 18-50489-CSS        Doc 310-1     Filed 12/19/20     Page 17 of 57

Jennifer Paradise, Esq., p. 3


   10. Please state whether Mr. Thomas Lauria has ever billed time to, or otherwise worked on
       or supervised, any Maxus matters. If so, please provide the hours and date(s) of any such
       work and describe the nature of any such work. Please also state whether Mr. Lauria may
       bill time to or otherwise work on or supervise any Maxus matters in the future.

   11. Please provide the total time Mr. Lauria has billed to matters for Occidental since January
       1, 2016, the dates of such work, and the nature of such work. Please also state whether
       Mr. Lauria may bill time to or otherwise work on or supervise any Occidental matters in
       the future.

   12. Please identify:

           a. the first date on which any employee or partner of White & Case first discussed
              with Ms. Boelter the possibility of her joining White & Case;

           b. the date on which White & Case first made an offer of employment or partnership
              to Ms. Boelter, and, if not identical, the date on which White & Case made the
              offer of partnership on the basis of which Ms. Boelter joined the firm; and

           c. the date on which Ms. Boelter accepted any offer of employment or partnership
              with White & Case, and, if not identical, the date on which Ms. Boelter accepted
              the offer of partnership on the basis of which she joined the firm.

   13. Please identify each attorney, including associates, who has joined White & Case since
       the commencement of White & Case’s representation of Maxus, and who was, at any
       time prior to joining White & Case, an employee or partner of Sidley Austin LLP, Norton
       Rose Fulbright, or Chadbourne & Park. For each such attorney, please:

           a. Provide the date on which that attorney joined White & Case and, to the best of
              White & Case’s knowledge, the dates of that attorney’s employment by or
              partnership in Sidley Austin LLP, Norton Rose Fulbright, or Chadbourne & Park;

           b. Provide all information, if any, that attorney provided to White & Case
              concerning any representation of or work for YPF;

           c. State whether the attorney has been staffed on or worked on, or may be staffed on
              or work on in the future, any matter for Maxus or Occidental; and

           d. Identify all screening procedures or measures, if any, that have been implemented
              to prevent that attorney from disclosing confidential YPF information to others at
              White & Case, or to prevent the disclosure of confidential Maxus or Occidental
              information to that attorney, as well as the date on which such screening measures
              were implemented.

   14. Please describe any analysis or opinion that White & Case obtained from a third party
       with respect to the adequacy of the Screening Measures to address the conflict created by
       your firm’s ongoing representation of Ms. Boelter’s litigation adversaries.
            Case 18-50489-CSS        Doc 310-1      Filed 12/19/20    Page 18 of 57

Jennifer Paradise, Esq., p. 4


   15. Please identify the first date on which you or any partner at White & Case learned of the
       existence of a romantic relationship between Ms. Boelter and Mr. Lauria, and please
       describe the screening measures, if any, that were implemented with respect to this
       relationship before October 1, 2020, and the date on which such measures were
       implemented.

                                              ***

                Please provide written answers to the above questions and the documents that
these questions request by close of business on Friday, November 13, 2020. YPF continues to
reserve all rights.

                                                 Sincerely,




                                                 Victor L. Hou
Case 18-50489-CSS   Doc 310-1   Filed 12/19/20   Page 19 of 57




            Exhibit F
               Case 18-50489-CSS                  Doc 310-1        Filed 12/19/20       Page 20 of 57


From:             Paradise, Jennifer
To:               Hou, Victor L.
Cc:               Zelbo, Howard S.
Subject:          Your Correspondence of November 6
Date:             Thursday, November 12, 2020 3:17:30 PM
Attachments:      image001.png


Dear Victor,
I write in response to your letter of November 6, 2020. We note first that your correspondence to date does not appear
to be targeted to ensuring that client confidences are protected but rather to engage in discovery prior to
contemplated litigation.

To the extent you do want to discuss the items in your letter that relate to the efficacy of our screening provisions, we
invite you to give us a call.   We seek your assurance in advance that any such discussion will be protected as settlement
communications pursuant to FRE Rule 408.
Warm regards,
Jennifer

Jennifer Paradise | General Counsel
T +1 212 819 2664    M +1 347 254 1239    E jparadise@whitecase.com
White & Case LLP | 1221 Avenue of the Americas | New York, NY 10020-1095




==============================================================================
This email communication is confidential and is intended only for the individual(s) or entity named above
and others who have been specifically authorized to receive it. If you are not the intended recipient, please
do not read, copy, use or disclose the contents of this communication to others. Please notify the sender that
you have received this email in error by replying to the email or by telephoning +1 212 819 8200. Please
then delete the email and any copies of it. Thank you.

Our external privacy policy is available on https://www.whitecase.com/privacy-policy.


==============================================================================
Case 18-50489-CSS   Doc 310-1   Filed 12/19/20   Page 21 of 57




           Exhibit G
Case 18-50489-CSS   Doc 310-1   Filed 12/19/20   Page 22 of 57
            Case 18-50489-CSS         Doc 310-1      Filed 12/19/20     Page 23 of 57

Jennifer Paradise, Esq., p. 2


                 First, your position that you will withhold critical information about White &
Case’s protective screen unless YPF agrees that information be treated as privileged under FRE
408 is flatly inconsistent to the unconditional offer in your October 27 letter that
“[n]otwithstanding our strong disagreement . . . we will, of course, make ourselves available to
discuss with you the steps we have taken to screen Ms. Boelter from the lawyers representing
Maxus Liquidating Trust.” As an initial matter, we do not concede that a screen would ever be
sufficient on the extraordinary facts here. Nor do we agree that application of FRE 408 would
necessarily bar the submission of any of this information to the Court in connection with judicial
review of White & Case’s screen, since such information does not relate to any “claim” at issue
in the underlying actions. Even if it would, your prior offer to share information was not
conditioned on any similar limitation on the use of the information, including in the very
litigation that you acknowledged could result from your decision to hire Ms. Boelter. It is
surprising, and gives YPF no comfort at all, that you would require YPF to commence litigation
in order to obtain basic information about your screening procedures, while at the same time
asserting they are adequate and that any such litigation is unnecessary. Similarly, there is no
principled basis for White & Case to condition its sharing of basic information about its screen
on obtaining the protections of FRE 408, presumably to prevent YPF from using such
information in any disqualification motion. If the dispute is not resolved, YPF would be
required, under your apparent approach, to file the motion for disqualification and then re-
acquire the same information in any ensuing litigation on the same topics. Given your refusal to
provide information unless subject to FRE 408, YPF reserves all rights, including to seek judicial
intervention in order to obtain any necessary information from White & Case.

                Second, the ethical rules under which White & Case purports to establish its
ethical screen explicitly require the firm to “agree[] . . . to respond promptly to any written
inquiries or objections by the former client about the screening procedures.” MRPC
1.10(a)(2)(ii). YPF is entitled to prompt responses to its inquiries, without any of the conditions
you seek to place on the provision of this information, as a necessary (though not sufficient)
condition of your compliance with Rule 1.10. Separately, Ms. Boelter’s independent and
continuing fiduciary duties to her former client require her to fully inform YPF of potential risks
to its confidential information.

                Third, your insistence on an “assurance” that any information communicated by
White & Case about its existing screen must be protected by FRE 408 is perplexing because YPF
has requested information and detail about historic measures purportedly taken by White &
Case. Your insistence that such information would only be shared as part of a “settlement
discussion” implies that White & Case has not, contrary to its representations to YPF, taken
necessary steps to safeguard YPF’s confidential information but would be willing to take further
steps to resolve YPF’s concerns. If this is the case, then obviously any subsequent, after-the-fact
backfilling of the protective screen is itself evidence of its inadequacy in the first instance and
further grounds for disqualification of White & Case.

               We therefore request a meet and confer with you and your Delaware counsel on
the issues and questions raised by my November 6 letter on the afternoon of Friday, November
20. We are currently available between 2:00 p.m. and 5:00 p.m.
            Case 18-50489-CSS       Doc 310-1     Filed 12/19/20   Page 24 of 57

Jennifer Paradise, Esq., p. 3


               We look forward to your prompt response on the scheduling of the meet and
confer on November 20. In the interim, we would of course welcome any responses to our
requests in my November 6 letter. YPF continues to reserve all rights.

                                                Sincerely,




                                                Victor L. Hou
Case 18-50489-CSS   Doc 310-1   Filed 12/19/20   Page 25 of 57




           Exhibit H
               Case 18-50489-CSS                   Doc 310-1       Filed 12/19/20     Page 26 of 57


From:             Paradise, Jennifer
To:               Hou, Victor L.
Cc:               Zelbo, Howard S.
Subject:          RE: Your Correspondence of Yesterday Evening
Date:             Monday, November 23, 2020 11:06:07 AM
Attachments:      image001.png


Victor,

Thanks for your note of late Thursday evening. I am again somewhat confused by the tone and content of your
correspondence which appears to suggest issues where none exist.
As noted in my email to you of Thursday, I will be sending you, in accordance with your request, a written response to
your specific inquiries about our screening procedures before the Thanksgiving holiday. We would be happy to arrange
a time for a meet and confer after you have reviewed that response. Please let me know a few times that might work for
you and your team to discuss our response on Wednesday or immediately following the Thanksgiving holiday.
Thanks,
Jennifer

Jennifer Paradise | General Counsel
T +1 212 819 2664    M +1 347 254 1239    E jparadise@whitecase.com
White & Case LLP | 1221 Avenue of the Americas | New York, NY 10020-1095



From: Hou, Victor L. <vhou@cgsh.com>
Sent: Thursday, November 19, 2020 9:47 PM
To: Paradise, Jennifer <jparadise@whitecase.com>
Cc: Zelbo, Howard S. <hzelbo@cgsh.com>
Subject: RE: Your Correspondence of Yesterday Evening

Hi Jennifer

Thank you for your email.

I wanted to respond quickly to your email as we believe serious ethical issues are at stake and further delay by
White & Case to provide details about your purported screen and the resulting uncertainty about the scope and
extent of any such protection is unacceptable.

While you claim to be willing to have discussions if we have “any concerns whatsoever about the efficacy of, or
suggested modifications to, the screening procedures” that White & Case claims to have put in place, the fact is,
we sent you a list of questions nearly two weeks ago because our client has serious concerns, in response to which
you took an entire week to write back, only to not respond to a single one of those questions. Instead, you claimed
you would not even speak to us unless under cover of FRE 408. We disagree with this for the reasons I set forth in
my letter to you last night, including because it is contrary to your prior offer to provide more information and
because Ms. Boelter has an ethical duty to provide the requested information to her former client without any
strings attached.

As you know, under Model Rule 1.10(a)(2)(ii), as a condition of addressing this clear conflict, your firm is required
and agreed “to respond promptly to any written inquiries or objections by the former client”. We provided you
written inquiries with our concerns and are still waiting your written responses.   

It is premature to have a Rule 408 discussion “to see if we can reach a reasonable accommodation” before White &
Case provides the requested information to us – information to which there can be no serious dispute that our
client is entitled to at this stage.   

To be clear, we do not believe under the extraordinary circumstances here, that it is likely any screen would ever
be sufficient to undo the clear ethical breaches that have occurred. However, we recognize that White & Case and
               Case 18-50489-CSS                Doc 310-1          Filed 12/19/20         Page 27 of 57


Ms. Boelter believe otherwise, which is why we took up your prior offer to obtain more information from White &
Case.

So let me reiterate our request that you provide written answers to the questions we previously asked. Please do
so by Monday morning, November 23. We are also prepared to meet with you and your litigators, for a meet and
confer on November 23 (right now we are available between 12:00 to 2:30), at which time we would expect White
& Case to have provided written responses so that we can discuss them during the meet and confer.      

Best,

Victor


—
Victor Hou
Cleary Gottlieb Steen & Hamilton LLP
Assistant: ccoyle@cgsh.com  
One Liberty Plaza, New York NY 10006
T: +1 212 225 2609
vhou@cgsh.com | clearygottlieb.com


From: Paradise, Jennifer <jparadise@whitecase.com>
Sent: Thursday, November 19, 2020 4:04 PM
To: Hou, Victor L. <vhou@cgsh.com>
Cc: Zelbo, Howard S. <hzelbo@cgsh.com>
Subject: Your Correspondence of Yesterday Evening

Dear Victor,

I am writing in response to your letter of yesterday evening. While I am unable to respond in detail at this time, I did
want to inform you now that I am not able to “meet and confer” this coming Friday and would therefore like to
provide you with some of my preliminary reactions to your letter.

I admit to being somewhat mystified by the tone and content of the letter. As you know, I have repeatedly invited you to
have discussions with me if you have any concerns whatsoever about the efficacy of, or suggested modifications to, the
screening procedures we have employed. That offer remains open. If you would like to take advantage of it, please let
me know a convenient time in which you and I can speak next week.

I am also somewhat baffled by the umbrage you appear to be taking with respect to the request that our discussion be
subject to FRE 408. My request is to simply have a without prejudice discussion between our two firms in order to see if
we can reach a reasonable accommodation of the parties’ interests and thereby avoid potentially costly and un-
necessary motion practice. Since any such discussion would be for the purpose of avoiding litigation, it seems perfectly
appropriate that FRE 408 would apply. If, however, you want a pre-litigation “meet and confer” to occur on the record, I’ll
check for the availability of our litigators and you and they can proceed down that route.

I will be happy to send a more detailed response to your correspondence next week. In the interim, please let me know
when you can meet next week either with me or with our litigation team.

Warm regards,

Jennifer




Jennifer Paradise | General Counsel
T +1 212 819 2664    M +1 347 254 1239    E jparadise@whitecase.com
White & Case LLP | 1221 Avenue of the Americas | New York, NY 10020-1095
               Case 18-50489-CSS                Doc 310-1          Filed 12/19/20      Page 28 of 57



From: Hou, Victor L. <vhou@cgsh.com>
Sent: Wednesday, November 18, 2020 10:22 PM
To: Paradise, Jennifer <jparadise@whitecase.com>
Cc: Zelbo, Howard S. <hzelbo@cgsh.com>
Subject: RE: Your Correspondence of November 6

Dear Jennifer

Thanks for your email. Please see the attached response.

Best,

Victor


—
Victor Hou
Cleary Gottlieb Steen & Hamilton LLP
Assistant: ccoyle@cgsh.com  
One Liberty Plaza, New York NY 10006
T: +1 212 225 2609
vhou@cgsh.com | clearygottlieb.com


From: Paradise, Jennifer <jparadise@whitecase.com>
Sent: Thursday, November 12, 2020 3:17 PM
To: Hou, Victor L. <vhou@cgsh.com>
Cc: Zelbo, Howard S. <hzelbo@cgsh.com>
Subject: Your Correspondence of November 6

Dear Victor,

I write in response to your letter of November 6, 2020. We note first that your correspondence to date does not appear
to be targeted to ensuring that client confidences are protected but rather to engage in discovery prior to
contemplated litigation.

To the extent you do want to discuss the items in your letter that relate to the efficacy of our screening provisions, we
invite you to give us a call. We seek your assurance in advance that any such discussion will be protected as settlement
communications pursuant to FRE Rule 408.

Warm regards,

Jennifer

Jennifer Paradise | General Counsel
T +1 212 819 2664    M +1 347 254 1239    E jparadise@whitecase.com
White & Case LLP | 1221 Avenue of the Americas | New York, NY 10020-1095




==============================================================================
This email communication is confidential and is intended only for the individual(s) or entity named above
and others who have been specifically authorized to receive it. If you are not the intended recipient, please
do not read, copy, use or disclose the contents of this communication to others. Please notify the sender that
you have received this email in error by replying to the email or by telephoning +1 212 819 8200. Please
then delete the email and any copies of it. Thank you.
                  Case 18-50489-CSS                           Doc 310-1               Filed 12/19/20                  Page 29 of 57


Our external privacy policy is available on https://www.whitecase.com/privacy-policy.


==============================================================================
This message is being sent from a law firm and may contain confidential or privileged information. If you are not the intended recipient, please advise the
sender immediately by reply e-mail and delete this message and any attachments without retaining a copy.

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its affiliated entities in certain jurisdictions,
and the term "offices" includes offices of those affiliated entities. Our external privacy statement is available at:
https://www.clearygottlieb.com/footer/privacy-statement


==============================================================================
This email communication is confidential and is intended only for the individual(s) or entity named above
and others who have been specifically authorized to receive it. If you are not the intended recipient, please
do not read, copy, use or disclose the contents of this communication to others. Please notify the sender that
you have received this email in error by replying to the email or by telephoning +1 212 819 8200. Please
then delete the email and any copies of it. Thank you.

Our external privacy policy is available on https://www.whitecase.com/privacy-policy.


==============================================================================
This message is being sent from a law firm and may contain confidential or privileged information. If you are not the intended recipient, please advise the
sender immediately by reply e-mail and delete this message and any attachments without retaining a copy.

Throughout this communication, "Cleary Gottlieb" and the "firm" refer to Cleary Gottlieb Steen & Hamilton LLP and its affiliated entities in certain jurisdictions,
and the term "offices" includes offices of those affiliated entities. Our external privacy statement is available at:
https://www.clearygottlieb.com/footer/privacy-statement


==============================================================================
This email communication is confidential and is intended only for the individual(s) or entity named above
and others who have been specifically authorized to receive it. If you are not the intended recipient, please
do not read, copy, use or disclose the contents of this communication to others. Please notify the sender that
you have received this email in error by replying to the email or by telephoning +1 212 819 8200. Please
then delete the email and any copies of it. Thank you.

Our external privacy policy is available on https://www.whitecase.com/privacy-policy.


==============================================================================
Case 18-50489-CSS   Doc 310-1   Filed 12/19/20   Page 30 of 57




             Exhibit I
                Case 18-50489-CSS        Doc 310-1       Filed 12/19/20      Page 31 of 57




November 25, 2020

VIA E-MAIL

Howard Zelbo, Esq.
Victor Hou, Esq.
Cleary Gottlieb Steen & Hamilton LLP
One Liberty Plaza
New York, NY 10006-1470

Re: Maxus Energy Corp., Docket No. 1:16-bk-11501 (Bankr. D. Del.) and Maxus Liquidating Trust
    v. YPF S.A. et al., Docket No. 1:18-ap-50489 (Bankr. D. Del.)

Dear Messrs. Zelbo and Hou:
We write in response to your various inquiries regarding the screening procedures White & Case LLP (the
“Firm”) has implemented in accordance with ABA Model Rule of Professional Conduct 1.10(a). These
procedures were described in our letter dated October 1, 2020 which was sent to your client on the date that
Ms. Boelter became a partner of this Firm. Following that date, we have repeatedly offered to speak with
you to answer any questions you have about the efficacy of our screening procedures as described in that
letter. Most recently, on November 12, 2020, we offered, as a preliminary step, to discuss, subject to Rule
408, a potential global consensual resolution. You have declined to participate in any discussion aimed at
a consensual resolution and instead have insisted on written responses to a detailed series of questions
followed by an on-the-record discussion of this matter between litigators.
In advance of that discussion, we have repeatedly asked you to indicate whether there are any additional
reasonable measures you are asking this Firm to implement. To date, you have not requested or identified
any such additional measures. Rather, you have steadfastly ignored all our offers and invitations to have a
phone conversation between professionals to work through any issues raised in your correspondence, and
have instead requested an answer in writing to your inquiries as a pre-condition to the on-the-record
discussion. We therefore respond as follows:
Question 1: You have asked when the screening procedures described in our letter dated October 1, 2020
were adopted. As applied to Ms. Boelter, these procedures were implemented on the date Ms. Boelter joined
this Firm.
Question 2: You have inquired as to the method by which personnel at this Firm were notified of the
screening procedures. All personnel affected by the screening procedures were notified of those procedures
either before or on the date that Ms. Boelter joined the Firm. The screen notifications were sent and an
acknowledgement was requested and received from all personnel currently providing services to Maxus
Liquidating Trust. The notification and acknowledgements were handled via our ethical screen software,
INTAPP Walls. Each individual who received the screen notification was also provided with a link to the
Firm’s Ethical Screen Procedures (attached for convenience as Exhibit A hereto) which are also posted on
our Firm’s Policy Site. In addition, notice of the screening of Ms. Boelter was posted on our Firm IntraNet
site.




 AMERICAS 105340326
                Case 18-50489-CSS         Doc 310-1       Filed 12/19/20       Page 32 of 57

Howard Zelbo, Esq.
Victor Hou, Esq.
November 25, 2020


You have also requested information pertaining to the identities of all individuals who received screen
notifications and the date upon which they acknowledged them. We believe this to be an inappropriate
inquiry as it calls for disclosure of potentially privileged and confidential information about this Firm’s
representation of the Maxus Liquidating Trust. To the extent you have questions about any particular
individual and the date he or she received notice and/or acknowledged the existence of the screen, we can
discuss that this evening. Please be advised that Ms. Boelter received the screen notification on the date
that she joined this Firm and acknowledged it on October 5, 2020. A copy of the screen instructions
provided to Ms. Boelter is attached hereto as Exhibit B.
Questions 3 and 4: You have asked a number of questions about the method by which the screening
procedures described in our letter of October 1 have been practically implemented. In particular, you have
asked a number of questions about the efficacy of the screen in protecting the Maxus Liquidating Trust’s
confidential information.
This line of inquiry is confusing, as the key question with which your client should be concerned is how its
own confidences and secrets are being protected, not those of its adversary.
Notwithstanding our confusion, we respond as follows: The ethical screen software referenced above is
integrated with our Firm’s time entry, records and document management systems. When an individual is
screened from a matter, that individual is electronically blocked from entering, viewing or otherwise
accessing any time entries relating to the screened matter (identified by client matter number) and any
documents stored in the Firm’s document or records management systems relating to the screened matter
(again, identified by client matter number). In addition, our screening software automatically notifies
various personnel within the Firm of the existence of the screen, including those personnel responsible for
the records, attorney assignment and technology functions within the Firm. Any concerns about the securing
of hard copy documents relating to the above-referenced matter (to the extent not stored with the Firm’s
records team) are misplaced as the attorneys affected by the screen are all currently working from home
because of the pandemic.
Questions 5, 6, 14, and 15: You have inquired as to the form of Ms. Boelter’s and Mr. Guzina’s notice to
this Firm of any involvement on behalf of YPF in the above-captioned matter. As you are aware from our
prior correspondence, Ms. Boelter’s involvement in the above-captioned matter was known to Mr. Lauria
and was therefore disclosed to the Firm by Mr. Lauria prior to any discussions commencing between this
Firm and Ms. Boelter.
As we previously explained to you, it is our understanding that Ms. Boelter disclosed her relationship with
Mr. Lauria to Sidley Austin LLP at the time that they began dating and while she was still a partner there.
These disclosures occurred long before this Firm commenced any discussions with Ms. Boelter. We
understand that at no point prior to Ms. Boelter joining this Firm did any one raise any concern as to Ms.
Boelter’s ability to maintain your client’s confidences while in an ongoing relationship with Mr. Lauria.
For the avoidance of doubt and without waiving privilege as to the content of those discussions, the only
substantive discussions between lawyers at this Firm and Ms. Boelter about her involvement in the above-
captioned matter were handled by the Firm’s Office of the General Counsel and outside counsel. To the
best of our knowledge, no conversations occurred between Mr. Guzina and the Firm about Ms. Boelter’s
involvement in the above-captioned matter, and it is our understanding that Mr. Guzina has never been
involved in the above-captioned matter.
Questions 7 and 13: You have requested that this Firm provide information about any proposal or attempt
to obtain a waiver from YPF. You have also requested the identity of, and all precautions taken with respect
to, any lateral joiner from any of the multiple law firms that have provided legal advice to YPF in connection


                                                                                                            2

 AMERICAS 105340326
                Case 18-50489-CSS         Doc 310-1       Filed 12/19/20       Page 33 of 57

Howard Zelbo, Esq.
Victor Hou, Esq.
November 25, 2020


with the above-captioned matter, irrespective of whether those individuals worked on this matter. We view
these questions to be wholly inappropriate as they potentially request privileged and confidential
information and, in any event, are not relevant to any assessment of the adequacy of the screening
procedures adopted in relation to Ms. Boelter’s affiliation with this Firm. We therefore decline to provide
a response, although we are happy to discuss this with you further in order to better understand your client’s
concerns and to see if we can reach a disclosure accommodation.
Questions 8 through 11: You have requested that we provide you with a list of the individuals currently
staffed on matters with Ms. Boelter and Mr. Guzina unrelated to the above-captioned matter who have also
provided prior or concurrent services to either Maxus or Occidental (as those entities are defined in your
correspondence). You have also asked for information on experts retained by this Firm on matters unrelated
to the above-captioned matter. Finally, you have asked us to provide details of Mr. Lauria’s involvement
in the above-captioned matter or matters for Occidental, including disclosure of the nature and scope of his
advice. We view these as wholly inappropriate requests which call for potentially privileged and
confidential information and which are not relevant to assessing the efficacy of our screening procedures.
We therefore decline to respond, again subject to a further discussion in which we might better understand
your client’s concerns. We do note that Mr. Lauria is screened from involvement in the ongoing litigation
between YPF and the Maxus Liquidating Trust and is neither working on nor supervising lawyers in this
Firm’s conduct of the matter.
Question 12: You have asked a number of questions relating to this Firm’s negotiations with Ms. Boelter.
To the extent these questions relate to the efficacy of the screening procedures employed by this Firm, we
refer you to our response to your Question 2 above.
We, in turn, reserve all rights.
Sincerely,



Jennifer Paradise
Partner and General Counsel

T +212.819.2664
E jparadise@whitecase.com

Attachments

cc:      Christopher Shore, Esq.
         Glenn Kurtz, Esq.




                                                                                                            3

 AMERICAS 105340326
Case 18-50489-CSS   Doc 310-1   Filed 12/19/20   Page 34 of 57




         EXHIBIT A
                 Case 18-50489-CSS            Doc 310-1       Filed 12/19/20       Page 35 of 57




Ethical Screen Procedures
Global Policy


The Firm employs three types of ethical screens as detailed below:

   Exclusionary Screens: These types of screens are implemented either at the request of a client or due to an
    identified current or potential conflict of interest. Such screens prohibit one matter team from accessing
    materials being handled by the team working on the conflicting matter.
   Inclusionary Screens: These types of screens ensure that only individuals assigned to a matter have access
    to that matter in the Firm’s systems. Such screens are implemented when the Firm is handling particularly
    sensitive matters for clients or when the Firm has or is likely to be in possession of material non-public
    information about a publicly traded entity during the course of the representation.
   Lateral Screens: These are implemented when an individual is blocked from working on a specific matter due
    to his or her work prior to joining White & Case.

Procedures Relevant to All Screens

The implementation of any ethical screen must be approved by the General Counsel. The Firm will treat any
breach, inadvertent or otherwise, of an ethical screen as a serious disciplinary offense. The following
procedures apply to all screens:

   No member of a matter team may discuss any aspect of a matter with any individual who has been screened
    from such matter.
   No individual may work on, release time to or access the Firm’s records in hard copy or electronic form
    (including documents stored on the Firm’s electronic systems) relating to a matter from which such individual
    has been screened.
   Anyone who maintains active files at their desk or office which are subject to a screen is responsible for
    securing these files, clearly marking them as confidential and ensuring that access to the files is restricted.
   To the extent practicable, individuals subject to an exclusionary or lateral screen will be physically segregated
    from the individuals working on the matter from which they have been screened.
   No individual who is subject to a lateral or exclusionary screen shall share in fees or profits derived by the
    Firm from the matter from which she or he has been screened.
   All individuals subject to a screen must complete the Form of Acknowledgement appended to the relevant
    screen notification.
   All lateral and exclusionary screens are posted on Connect. A list of all active screens is maintained by the
    CNB.
   The respective clients will be advised of the establishment of an ethical screen, unless the General Counsel
    decides to the contrary.
   Matters subject to ethical screens should not be the subject of office wide or practice group communications
    or trainings.




November 2017                                             1                             CONFIDENTIAL—Internal Use Only
                  Case 18-50489-CSS          Doc 310-1       Filed 12/19/20         Page 36 of 57



Additional Procedures Relevant to Exclusionary Screens

   No individual may become a Team Member of a matter from which he or she has been screened.
   No Team Member can share secretarial coverage with a member of a matter team from which such individual
    has been screened. If this is unavoidable, the secretary will be put on the same Team as the most senior
    attorney, and be denied access to any documents or records for the other Team.
   The respective Matter Partner for each matter subject to a screen will designate the lawyers, legal assistants
    and secretarial support staff (each a “Team Member”) to work on each side of the screen upon matter entry.
    To add new Team Members, please contact the Compliance and New Business Department.
   Once an individual accesses a document or enters diary time to a matter subject to an exclusionary screen,
    that individual will automatically be added to the Team for that screened matter.

Additional Procedures Relevant to Inclusionary Screens

   No individual may disclose information about a matter subject to an inclusionary screen with anyone other
    than fellow team members, except with the permission of the relevant Matter Partner.
   Access to documents on the document management system will be limited to individuals assigned to the
    matter.
   No individual, unless assigned to the matter, may work on or record time to a matter to which an inclusionary
    screen has been applied.
   To request the addition of a new member to the matter team, please contact the Service Desk or the
    Compliance and New Business Department. The Matter Partner must be copied on any such request.

Additional Procedures Relevant to Lateral Screens

   No individual may share secretarial coverage with an individual assigned to a matter from which such
    individual has been screened.
   No individual who has been screened from a matter may discuss any aspect of the matter which occasioned
    the implementation of the screen with any person associated or affiliated with the Firm.

The Firm regularly monitors adherence to these procedures. Any questions relating to these procedures should
be addressed to the General Counsel.

Regular training on these procedures is provided to the Firm’s lawyers and staff.




Ethical Screen Procedures
Global policy                                            2                             CONFIDENTIAL—Internal Use Only
Case 18-50489-CSS   Doc 310-1   Filed 12/19/20   Page 37 of 57




         EXHIBIT B
                   Case 18-50489-CSS          Doc 310-1       Filed 12/19/20       Page 38 of 57



From:                           CNB Screens
Sent:                           Thursday, October 1, 2020 3:42 AM
Subject:                        Lateral Screen Notice: Lateral Screen - Jessica Boelter



As a result of your prior work on the matter captioned Maxus Energy Corporation, Docket No. 1:16‐bk‐11501
(Bankr. D. Del.) and related proceedings including the adversary proceeding The Maxus Liquidating Trust v. YPF
S.A. et al, Docket No. 1:18‐ap‐50489 (Bankr. D. Del.) (the “Maxus Matter”), an ethical screen has been
established between you and the Firm’s work on the Maxus Matter (1161579‐0002).

In accordance with this screen, you may not review or access any documents related to the Maxus Matter
(including any digital files); discuss the Maxus Matter with anyone in the Firm, either formally or informally,
regardless of whether such individual is working on the Maxus Matter; or work in an office location in close
proximity to any of the attorneys working on the Maxus Matter.

In addition to adhering to the above requirements, you are required to review the Firm’s Global Policy on
Ethical Screens and acknowledge your compliance with the policy and the above enumerated requirements by
clicking below:



The Firm will treat any breach of an ethical screen, inadvertent or otherwise, as a serious disciplinary offense.

If you have any questions, please contact the Compliance and New Business Department at
CNB@whitecase.com or at *8828.

REDACTED
Case 18-50489-CSS   Doc 310-1   Filed 12/19/20   Page 39 of 57




            Exhibit J
                 Case 18-50489-CSS         Doc 310-1      Filed 12/19/20   Page 40 of 57




People
White & Case lawyers are recognized for their legal innovation and outstanding service to clients
worldwide.

 85 results

                        Philip Abelson
                        Partner, New York
                        T +1 212 819 8903
                        E philip.abelson@whitecase.com



                        Rob Bennett
                        Partner, New York
                        T +1 212 819 8249
                        T +917 275 3274 (mobile)
                        E rbennett@whitecase.com


                        Joshua A. Berman
                        Partner, New York
                        T +1 212 819 8547
                        E joshua.berman@whitecase.com



                        David Bilkis
                        Partner, New York
                        T +1 212 819 8413
                        T +1 212 819 8200
                        E dbilkis@whitecase.com


                        Jessica C.K. Boelter
                        Partner, New York
                        T +1 212 819 7097
                        E jessica.boelter@whitecase.com



                        Rupa Briggs
                        Partner, New York
                        T +1 212 819 7621
                        E rupa.briggs@whitecase.com
Case 18-50489-CSS     Doc 310-1   Filed 12/19/20   Page 41 of 57




    Ipek Candan Snyder
    Partner, New York
    T +1 212 819 2684
    E ipek.candansnyder@whitecase.com



    Adam Cieply
    Partner, New York
    T +1 212 819 8514
    E adam.cieply@whitecase.com



    John K Cunningham
    Partner, Miami, New York
    T +1 305 995 5252
    T +1 212 819 8200
    E jcunningham@whitecase.com


    Harrison Denman
    Partner, New York
    T +1 212 819 2567
    E hdenman@whitecase.com



    Michael Deyong
    Partner, New York
    T +1 212 819 2577
    E michael.deyong@whitecase.com



    Binoy Dharia
    Partner, New York
    T +1 212 819 8260
    E bdharia@whitecase.com



    Brenda Dieck
    Partner, Los Angeles, New York
    T +1 213 620 7717
    T +1 212 819 8200
    E bdieck@whitecase.com
Case 18-50489-CSS      Doc 310-1   Filed 12/19/20   Page 42 of 57
    David Dreier
    Partner, New York
    T +1 212 819 8781
    T +1 212 819 8200
    E ddreier@whitecase.com


    Elizabeth Feld
    Partner, New York
    T +1 212 819 8549
    E efeld@whitecase.com



    Rebecca Gottlieb
    Partner, New York
    T +1 212 819 8802
    E rgottlieb@whitecase.com



    Scott Greissman
    Partner, New York
    T +1 212 819 8567
    T +1 212 819 8200
    E sgreissman@whitecase.com


    Andrew Hammond
    Partner, New York
    T +1 212 819 8297
    T +1 212 819 8200
    E ahammond@whitecase.com


    Kim Havlin
    Partner, New York
    T +1 212 819 8683
    E kim.havlin@whitecase.com



    David Johansen
    Partner, New York
    T +1 212 819 8509
    T +1 212 819 8200
    E djohansen@whitecase.com


    Gary Kashar
    Partner, New York
    T +1 212 819 8223
    T +1 212 819 8200
    E gkashar@whitecase.com
Case 18-50489-CSS       Doc 310-1   Filed 12/19/20   Page 43 of 57
    Elizabeth J. Kirk
    Partner, New York
    T +1 212 819 7822
    E ekirk@whitecase.com



    Glenn M. Kurtz
    Partner, New York
    T +1 212 819 8252
    T +1 212 819 8200
    E gkurtz@whitecase.com


    Thomas Lauria
    Partner, New York, Miami
    T +1 305 995 5282
    T +1 212 819 2637
    E tlauria@whitecase.com


    Frank Lupinacci
    Partner, New York
    T +1 212 819 8984
    E flupinacci@whitecase.com



    Thomas MacWright
    Partner, New York
    T +1 212 819 8259
    E tmacwright@whitecase.com



    Gordon Mak
    Partner, New York
    T +1 212 819 2579
    E gordon.mak@whitecase.com



    Jonathan Michels
    Partner, New York
    T +1 212 819 8661
    E jmichels@whitecase.com



    Elena Millerman
    Partner, New York
    T +1 212 819 8977
    T +1 212 819 8200
    E elenamaria.millerman@whitecase.com
Case 18-50489-CSS      Doc 310-1     Filed 12/19/20   Page 44 of 57
    Stephen Moeller-Sally
    Partner, Boston, New York
    T +1 617 979 9324
    T +1 212 819 7599
    E ssally@whitecase.com


    Daniel Nam
    Partner, New York
    T +1 212 819 8542
    T +1 212 819 8200
    E dnam@whitecase.com


    Henrik Patel
    Partner, New York
    T +1 212 819 8205
    T +1 212 819 8200
    E henrik.patel@whitecase.com


    Brian Pfeiffer
    Partner, Miami, New York
    T +1 305 995 5271
    T +1 212 819 8237
    E brian.pfeiffer@whitecase.com


    Michael Shenberg
    Partner, New York
    T +1 212 819 8535
    E mshenberg@whitecase.com



    Michael Shepherd
    Partner, Miami, New York
    T +1 305 925 4790
    T +1 212 819 8709
    E mshepherd@whitecase.com


    Chris Shore
    Partner, New York
    T +1 212 819 8394
    E cshore@whitecase.com



    Sabrena Silver
    Partner, New York
    T +1 212 819 7056
    E sabrena.silver@whitecase.com
Case 18-50489-CSS      Doc 310-1     Filed 12/19/20   Page 45 of 57
    Raymond Simon
    Partner, New York
    T +1 212 819 8857
    T +1 212 819 8200
    E rsimon@whitecase.com


    Michael W. Smith
    Partner, New York
    T +1 212 819 8968
    T +1 212 819 8200
    E msmith@whitecase.com


    Sherri Snelson
    Partner, New York
    T +1 212 819 8430
    E sherri.snelson@whitecase.com



    Gregory Starner
    Partner, New York
    T +1 212 819 8839
    T +1 212 819 8200
    E gstarner@whitecase.com


    David H. Suggs
    Partner, New York
    T +1 212 819 2686
    E dsuggs@whitecase.com



    David Thatch
    Partner, New York
    T +1 212 819 8342
    T +1 212 819 8200
    E dthatch@whitecase.com


    David Turetsky
    Partner, New York
    T +1 212 819 8904
    E david.turetsky@whitecase.com



    Andrew Weisberg
    Partner, New York
    T +1 212 819 8980
    E aweisberg@whitecase.com
Case 18-50489-CSS       Doc 310-1   Filed 12/19/20   Page 46 of 57
    Colin T. West
    Partner, New York
    T +1 212 819 7977
    E cwest@whitecase.com



    Andrew Zatz
    Partner, New York
    T +212 819 8504
    E azatz@whitecase.com



    Amy L. Delsack
    Counsel, New York
    T +1 212 819 8200
    E adelsack@whitecase.com



    Joseph Furst III
    Counsel, New York
    T +1 212 819 8551
    E joseph.furst@whitecase.com



    Richard Graham
    Counsel, New York
    T +1 212 819 7993
    E rgraham@whitecase.com



    Michele J. Meises
    Counsel, New York
    T +1 212 819 8436
    E michele.meises@whitecase.com



    Joshua Weedman
    Counsel, New York
    T +1 212 819 8963
    E jweedman@whitecase.com



    Andrea Amulic
    Associate, New York
    T +1 212 819 7061
    E andrea.amulic@whitecase.com
Case 18-50489-CSS      Doc 310-1     Filed 12/19/20   Page 47 of 57
    Brett Bakemeyer
    Associate, New York
    T +1 212 819 2545
    E brett.bakemeyer@whitecase.com



    Brandon Batzel
    Associate, New York
    T +1 212 819 7098
    E brandon.batzel@whitecase.com



    Dr. Viktor Braun
    Associate, New York
    T +1 212 819 2526
    E viktor.braun@whitecase.com



    Ashley Rona Chase
    Associate, New York
    T +1 212 819 7089
    E ashley.chase@whitecase.com



    Anne-Karine Dabo
    Associate, New York
    T +1 212 819 7028
    E anne-karine.dabo@whitecase.com



    Christine DeVito
    Associate, New York
    T +1 212 819 2660
    E christine.devito@whitecase.com



    Evelyn Fanneron
    Associate, New York
    T +1 212 819 8310
    E evelyn.fanneron@whitecase.com



    Mark Franke
    Associate, New York
    T +1 212 819 2532
    E mark.franke@whitecase.com
Case 18-50489-CSS       Doc 310-1    Filed 12/19/20   Page 48 of 57
    Laura Garr
    Associate, New York
    T +1 212 819 8849
    E lgarr@whitecase.com



    Ruben Henriquez
    Associate, New York
    T +1 212 819 2557
    E ruben.henriquez@whitecase.com



    Sam Hershey
    Associate, New York
    T +1 212 819 2699
    E sam.hershey@whitecase.com



    Michael Anthony Jaoude
    Associate, New York
    T +1 212 819 8270
    E michael.jaoude@whitecase.com



    Charles R. Koster
    Associate, New York
    T +1 212 819 7845
    E ckoster@whitecase.com



    Laurent Lantonnois van Rode
    Associate, New York
    T +1 212 819 8760
    E laurent.lantonnois@whitecase.com



    Sam Lawand
    Associate, New York
    T +1 212 819 8534
    E sam.lawand@whitecase.com



    Cody Lehrer
    Associate, New York
    T +1 212 819 7538
    T +1 646 384 8693
    E cody.lehrer@whitecase.com
Case 18-50489-CSS      Doc 310-1    Filed 12/19/20   Page 49 of 57
    Remy Lotero
    Associate, New York
    T +1 212 819 7576
    E remy.lotero@whitecase.com



    Dimitrios Lyratzakis
    Associate, New York
    T +44 20 7532 1788
    E dimitrios.lyratzakis@whitecase.com



    Drew Magee
    Associate, New York
    T +1 212 819 7509
    E drew.magee@whitecase.com



    Livy Mezei
    Associate, New York
    T +1 212 819 8384
    E livy.mezei@whitecase.com



    Matthew Nicholson
    Associate, New York
    T +1 212 819 2606
    E matthew.nicholson@whitecase.com



    Dorian Panchyson
    Associate, New York
    T +1 212 819 8393
    E dorian.panchyson@whitecase.com



    Ricardo Machado Pasianotto
    Associate, New York
    T +1 212 819 7593
    T +1 646 657 4662
    E ricardo.pasianotto@whitecase.com


    John Ramirez
    Associate, New York
    T +1 212 819 7021
    E john.ramirez@whitecase.com
Case 18-50489-CSS      Doc 310-1    Filed 12/19/20   Page 50 of 57
    Julia Rubin
    Associate, New York
    T +1 212 819 8200
    E jrubin@whitecase.com



    Steven Schwartz
    Associate, New York
    T +1 212 819 7002
    E steven.schwartz@whitecase.com



    Erin Smith
    Associate, New York
    T +1 212 819 2595
    E erin.smith@whitecase.com



    Kathryn Sutherland-Smith
    Associate, New York
    T +1 212 819 8437
    E kathryn.sutherland.smith@whitecase.com



    Sherna Tamboly
    Associate, New York
    T +1 212 819 8663
    E sherna.tamboly@whitecase.com



    Alice Tsier
    Associate, New York
    T +1 212 819 2643
    E atsier@whitecase.com



    Claire Tuffey
    Associate, New York
    T +1 212 819 2502
    E claire.tuffey@whitecase.com



    Jason J. Woolmer
    Associate, New York
    T +1 212 819 2658
    E jason.woolmer@whitecase.com
Case 18-50489-CSS   Doc 310-1   Filed 12/19/20   Page 51 of 57




           Exhibit K
11/11/2020                   Case 18-50489-CSS                   Doc 310-1      Filed
                                                                      Sidley Austin LLP |12/19/20
                                                                                         R3 Directory     Page 52 of 57
    https://r3.gti.co.uk/profile/sidley-austin-llp                                             Go       OCT NOV DEC             👤     ⍰❎
    1 capture                                                                                                11                       f 🐦
    11 Nov 2020                                                                                         2019 2020 2021      ▾ About this capture




                                                                                                                          Directory home




                             R3 DIRECTORY 2020




     Sidley Austin LLP
     Website: http://www.sidley.com




     Sidley Austin LLP is a premier law rm with a practice attuned to the everchanging
     international landscape. The rm advises clients around the globe, with 2,000 lawyers
     in 20 of ces worldwide.

     Sidley’s Global Restructuring group consists of over 60 full-time restructuring lawyers,
     located principally in our Chicago, Dallas, Houston, London, Los Angeles, Munich and
     New York of ces. We have in-depth experience in acting for the fulcrum parties in a
     restructuring, whether acting for the debtor, the sponsor or key creditors and creditor
     committees. Our matters generally involve the restructuring of large and mid-size
     companies throughout North America, Europe and Asia. We have navigated our clients
     through some of the largest and most complicated global restructurings.

     Our capabilities extend to virtually every aspect of the reorganization and special
     situations space, and we have practical experience in advising and implementing
     comprehensive consensual and non-consensual restructurings, both in and out of
     court.

https://web.archive.org/web/20201111150936/https://r3.gti.co.uk/profile/sidley-austin-llp                                                          1/4
11/11/2020                   Case 18-50489-CSS                   Doc 310-1      Filed
                                                                      Sidley Austin LLP |12/19/20
                                                                                         R3 Directory   Page 53 of 57
    In serving our clients, we are
    https://r3.gti.co.uk/profile/sidley-austin-llp     able to draw on the extraordinary
                                                                                 Go OCT breadth
                                                                                         NOV DEC and depth of
                                                                                                       👤 ⍰              ❎
    1Sidley                                                             11 on the
      capture lawyers in our other practice areas, many of whom have focused                   f 🐦
                                                                  2019  2020 2021    ▾ About this capture
     restructuring space within their own practice areas, to support our clients’ strategic
    11 Nov 2020


     objectives and drive the creation of innovative solutions. This includes capital markets
     (including high-yield), private equity, dispute resolution, nance, insurance, investment
     funds, regulatory and tax. The extensive experience of the rm’s other practice areas
     enables us to marshal a team of professionals that can provide key strategic advice
     across the entire spectrum of stressed or distressed situations.

     Select recent global engagements include representing:

         YPF, an international oil company, which we represent in a US$14 billion law suit
         brought by its former subsidiary in the Delaware bankruptcy court.
         Exide, an international battery maker, which we represent in disputes arising out of
         its prior Delaware bankruptcy case and environmental matters related to the same.
         Maremont Corporation in connection with the Maremont Enties’s pre-packaged

         chapter 11 bankruptcy case – a landmark mass tort bankruptcy case because it is one
         of only a few successful prepackaged asbestos-driven bankruptcy cases.

         Legacy Reserves Inc. on strategic restructuring and reorganization matters in
         connection with its chapter 11 protection ling.

         New Residential Investment Corp. and its subsidiaries, in connection with the
         chapter 11 cases of Ditech Holding Corporation and its af liated debtors and debtors

         in possession.
         Honda North America in connection with the high-pro le and complex U.S.

         bankruptcy cases, a related adversary proceeding and underlying litigation involving
         Takata and defective Takata in ators.

         Mattress Firm in connection with its pre-packaged bankruptcy ling in the United
         States Bankruptcy Court for the District of Delaware.


     Contacts

     Global Practice Leader
     Jessica C. K. Boelter
     Bojan Guzina




https://web.archive.org/web/20201111150936/https://r3.gti.co.uk/profile/sidley-austin-llp                               2/4
11/11/2020                   Case 18-50489-CSS                   Doc 310-1      Filed
                                                                      Sidley Austin LLP |12/19/20
                                                                                         R3 Directory     Page 54 of 57
    Head of EuropeanRestructuring
    https://r3.gti.co.uk/profile/sidley-austin-llp           and Insolvency                    Go       OCT NOV DEC
                                                                                                                              👤     ⍰❎
    1Patrick
     capture Corr                                                                                            11                     f 🐦
    11 Nov 2020                                                                                         2019 2020 2021    ▾ About this capture
     Chicago
     Matthew A. Clemente
     James F. Conlan
     Bojan Guzina
     Kenneth P. Kansa
     Thomas A. Labuda Jr.
     Kerriann S. Mills
     Andrew F. O’Neill
     Jeffrey C. Steen
     Dennis M. Twomey

     Dallas
     Charles Persons

     Houston
     Duston K. McFaul

     London
     Jifree Cader
     Patrick Corr
     Mark Knight
     Phillip D. Taylor
     Marc D. Wassermann

     Los Angeles
     Jennifer C. Hagle
     Sam Newman
     Genevieve Weiner

     Munich
     Kolja von Bismarck

     New York
     Lee S. Attanasio
     Jessica C. K. Boelter
     Michael G. Burke
     Alex R. Rovira

     Of ces



https://web.archive.org/web/20201111150936/https://r3.gti.co.uk/profile/sidley-austin-llp                                                        3/4
11/11/2020                   Case 18-50489-CSS                   Doc 310-1      Filed
                                                                      Sidley Austin LLP |12/19/20
                                                                                         R3 Directory     Page 55 of 57
    Beijing, Boston, Brussels, CenturyCity, Chicago, Dallas, Geneva,
    https://r3.gti.co.uk/profile/sidley-austin-llp           Go OCT Hong  Kong, Houston,
                                                                     NOV DEC
                                                                                    👤 ⍰                                                  ❎
    1London,
      capture                                                        11
              Los Angeles, Munich, New York, Palo Alto, San Francisco, Shanghai, Singapore,
                                                                                       f 🐦
                                                                                                        2019 2020 2021    ▾ About this capture
     Sydney, Tokyo and Washington, D.C.
    11 Nov 2020




    Copyright © R3 Disclosures 2020 | Legal & privacy statement | Terms &
    Conditions | Group GTI privacy policy




https://web.archive.org/web/20201111150936/https://r3.gti.co.uk/profile/sidley-austin-llp                                                        4/4
Case 18-50489-CSS   Doc 310-1   Filed 12/19/20   Page 56 of 57




            Exhibit L
12/14/2020                                                Case 18-50489-CSS
                                                                          White Doc
                                                                                & Case310-1      Filed 12/19/20USA Page
                                                                                       LLP, Bankruptcy/Restructuring,        57 of 57
                                                                                                                      | Chambers




             White & Case LLP
             Bankruptcy/Restructuring Department
             New York
             Current View:              USA 󰄳

                                                                                                 Contacts


                 Chambers Review                      Department Pro le                      Ranked Individuals

             This content is provided by White & Case LLP.
             Overview
             To learn more about our practice, please visit: whitecase.com/law


             Members
             Abelson, Philip
             Boelter, Jessica
             Greissman, Scott
             Lauria, Thomas E
             Shore, Christopher
             Wofford, Keith H




         Products                                          Careers                                     Events                           Contact Details
         Insight                                           Chambers' Careers                           Awards                           Chambers and Partners
         Enhanced Pro les                                                                              Editors’ Receptions              No.3 Waterhouse Square
         Become a contributor
                                                           Student & Associate                         Forums
                                                                                                                                        138 Holborn
                                                                                                                                        London, United Kingdom
         Ranking Brochures                                 Student                                     Seminars                         EC1N 2SW
         Ranking Plaques                                   Associate                                   Commercial Opportunities         View in maps 󰏌
         About our Products                                                                                                                     Contact Us
         Worldwide Law Firms
         Worldwide Lawyers

         © Copyright 2020 Chambers and Partners | Terms and Conditions | Privacy | FAQ




https://chambers.com/department/white-case-llp-bankruptcy-restructuring-usa-5:513:12806:1:3672                                                                   1/1
